DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 16, 2021 has been entered. Amendment of claims 1, 19-22 and 25 is acknowledged. Claims 13-14, 18, 23, 26-27 are withdrawn pursuant to Applicants' election filed on November 20, 2019. Claims 1-5, 7-12, 15-17, 19-22 and 24-25 are currently under consideration in this application.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Prior Rejection – Maintained and Modified as Necessitated by Amendment) Claims 1-5, 7-12, 15-16, 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bullis (WO2013090628A1) in view of Kerovuo (US20120107915A1). 

Regarding claim 1, Bullis teaches a method for obtaining a seed-treatment tolerant microorganism comprising the steps of: a) obtaining a plurality of microorganisms (Bullis ¶ 9, lines 1-2: the present disclosure provides isolated microbial strains, isolated cultures thereof, biologically pure cultures thereof, and enriched cultures thereof); b) applying the plurality of microorganisms to a seed (Bullis ¶ 14, lines 2-6: Such methods include applying to the plant, or to the plant's surroundings, an effective amount of a microbial strain according to the invention or a culture thereof.  In some preferred embodiments, the microbial strain or a culture thereof may be applied to soil, a seed, a root, a flower, a leaf, a portion of the plant, or the whole plant), wherein a seed treatment is applied prior to, concurrently with, or after applying said plurality of microorganisms to said seed (Bullis ¶ 86, lines 1-4: In a particularly preferred embodiment, the microbial compositions of the present invention are formulated as a seed treatment. It is contemplated that the seeds can be substantially uniformly coated with one or more layers of the microbial compositions; ¶ 95, specifically lines 12-13: These ingredients may be added as a separate layer on the seed or alternatively may be added as part of the seed coating composition of the invention; ¶ 95, lines 1-6: The seed treatment formulation may further include one or more of the following ingredients: other pesticides, including compounds that act only below the ground; fungicides, such as captan, thiram, metalaxyl, fludioxonil, oxadixyl, and isomers of each of those materials, and the like; herbicides, including compounds selected from glyphosate, carbamates, thiocarbamates, acetamides, triazines, dinitroanilines, glycerol ethers, pyridazinones, uracils, phenoxys, ureas, and benzoic acids). Bullis suggests c) storing said seed under conditions wherein one or more members of said plurality of microorganisms becomes inviable ("Viable colony forming-units were determined" suggests other microorganisms were inviable), wherein the conditions comprise storing said seed between 0°C and 45°C; d) placing said seed in a solution (coated seeds washed in buffer); and e) isolating from said solution at least a first seed-treatment tolerant microorganism remaining viable following said step (c) (Bullis ¶ 159, lines 2-10: a pre-determined amount of coated seeds was tested for the presence of viable microbes by washing the seeds in an aliquot of appropriate buffer and plating equivalent amounts of buffer on nutrient agar media.  Viable colony forming-units were determined after 1-4 days incubation at 30°C.  Viability test showed that between 1 x 104 and 4 x 107 viable colony-forming-units per seed were present after approximately five weeks of storage at 4°C.  When seeds were coated with microbial spores, the viability of the majority of tested microbes remained stable for at least four months, including multiple interstate shipments across the United States, in and out of refrigerated containers).
	Bullis does not teach a high-throughput method.
	Kerovuo teaches a high-throughput method to identify microorganisms having potential utilities as biocontrol agents useful in improving plant health (Kerovuo Abstract, lines 1-7:	 The present invention relates to high-throughput methods of screening biological samples to identify microorganisms having potential utilities as biocontrol agents. The methods include, for example, the use of multitest platforms for the simultaneous identification of microorganisms having biocontrol activity, including those useful in improving plant, animal, and human health). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for obtaining a microorganism as taught by Bullis with the high-throughput screening method as taught by Kerovuo, because methods are needed to facilitate the rapid and efficient identification of microorganisms with biocontrol activity against a wide range of pathogens (Kerovuo ¶ 11, lines 3-5) and a high-throughput screening method provides a process to rapidly and efficiently assess the genetic diversity from microorganism populations and thereby identify novel microorganisms of commercial interest (Kerovuo ¶ 11, lines 6-10).  
Regarding claim 2, Bullis teaches associating said plurality of microorganisms from a growth environment with a crop plant (Bullis ¶ 64, lines 1-3: In a preferred embodiment, . 
Regarding claim 3, Bullis teaches generating a microbial cell suspension from said plurality of microorganisms (Bullis ¶ 62, lines 1-2: In the liquid form, e.g., solutions or suspensions, the microorganisms of the present invention may be mixed or suspended in water or in aqueous solutions).
Regarding claim 4, Bullis teaches concentrating said microbial cell suspension prior to said step (b) (Bullis ¶ 78, lines 1-5: The present invention also provides methods of treating a plant by application of any of a variety of customary formulations in an effective amount to either the soil (i.e., in- furrow), a portion of the plant (i.e., drench) or on the seed before planting (i.e., seed coating or dressing). Customary formulations include … suspension concentrate).
Regarding claim 5, Bullis teaches plating said solution onto a growth medium and selecting a colony comprising the microorganism (Bullis ¶ 120, lines 19-21: it was necessary to perform a 1/10 or 1/100 dilution prior to plating in order to obtain the proper CFU density for colony picking. Isolated colonies were picked using sterile pipette tips).
Regarding claim 7, Bullis teaches growth environment comprising soil from an agricultural field (Bullis ¶ 60, lines 1-2: The present disclosure further provides compositions that contain at least one isolated microbial strains or cultures thereof of the present invention and a carrier; ¶ 61, lines 1-2: In some embodiments, the agricultural carrier may be soil or plant growth medium).  
Regarding claim 8, Bullis teaches a non-agriculture growth environment (Bullis ¶ 116, lines 1-3: The methods and compositions of the present invention are preferably used in plants that are important or interesting for agriculture, horticulture, biomass for the production of biofuel molecules and other chemicals, and/or forestry).
	Regarding claim 9, Bullis teaches f) identifying at least a first beneficial trait the microorganism is capable of conferring upon plants of a crop plant species (Bullis ¶ 129, lines 1-5: The isolated bacteria were further studied for properties important in their interaction with plants. The studied properties included nitrogen fixation, siderophore secretion, solubilization of inorganic phosphorus, production of 1-aminocyclopropane-lcarboxylic acid (ACC) deaminase, production of 2,3 butanediol, and the production of plant growth hormone auxin).
Regarding claim 10, Bullis does not explicitly teach the seed is of the same species as the crop plant species, although Bullis teaches a microorganism capable of conferring a beneficial trait on wheat (Bullis ¶ 151, lines 1-2: Enhancement of wheat yield potential: Effects of bacterial inoculation on plant growth and yield were studied in a greenhouse with the isolate SGI-020-A01; Bullis ¶ 152, lines 24-26: wheat plants treated with the isolate SGI-020-A01 showed a 40% increase in yield potential compared to control non-treated plants) isolated from the same species of root tissue (Bullis ¶ 119, lines 5-6: the SGI-020-A01 isolate, which was isolated from a wheat root tissues grown in a composite soil sample).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Bullis to use a seed that is the same species as the crop plant, because Bullis teaches a seed as an alternative embodiment (Bullis ¶ 14, lines 4-6: In some preferred embodiments, the microbial strain or a culture thereof may be applied to soil, a seed, a root, a flower, a leaf, a portion of the plant, or the whole plant).
	Regarding claim 11, Bullis teaches plurality of microorganisms that are from a crop plant's rhizosphere, endosphere, phyllosphere, or a combination thereof (Bullis ¶ 119: Identification of spore-forming rhizobacteria using a sonicated roots and serial dilutions method. The following microorganisms were isolated using a "sonicated roots, serial dilutions" method as described below: the SGI-026-G06 and SGI-026-G07 isolates, which were isolated from a needle-like grass sample; the SGI-041-B03 isolate, which was isolated from a wild rye sample; .
	Regarding claim 12, Bullis teaches microbial cell suspension obtained from tissue of a crop plant (Bullis ¶ 119, lines 2, 5-6: microorganisms were isolated; the SGI-020-A01 isolate, which was isolated from a wheat root tissues grown in a composite soil sample).
Regarding claim 15, Bullis teaches a monocotyledonous plant (Bullis ¶ 113, lines 1-3: In principle, the methods and compositions according to the present invention can be deployed for any plant species. Monocotyledonous as well as dicotyledonous plant species are particularly suitable).
	Regarding claim 16, Bullis teaches a monocotyledonous plant that is corn (Bullis ¶ 116, lines 3-6: Non-limiting examples include … Zea mays (corn)).
Regarding claim 19, Bullis teaches storing said seed is carried out for from about 1 hour to about 1 year (Bullis ¶ 159, lines 5-10: Viability test showed that between 1 x 104 and 4 x 107 viable colony-forming-units per seed were present after approximately five weeks of storage at 4°C. When seeds were coated with microbial spores, the viability of the majority of tested microbes remained stable for at least four months, including multiple interstate shipments across the United States, in and out of refrigerated containers).
	Regarding claim 20, Bullis teaches storing said seed is carried out at ambient temperature (Bullis ¶ 152, lines 12-13: The seeds and plants were then maintained in a greenhouse for 60 days at ambient temperature (ranging from about 8°C to about 22°C)).
Regarding claim 21, Bullis teaches storing said seed is carried out at above or below ambient temperature (Bullis ¶ 159, lines 10-11: When stored under refrigeration (4°C) the microbes survived on the seed coat with little loss in viability over the test periods).
	Regarding claim 22, Bullis teaches applying a seed treatment to said seed prior to, concurrently with, or after applying said plurality of microorganisms (Bullis ¶ 86, lines 1-4: In a particularly preferred embodiment, the microbial compositions of the present invention Bullis ¶ 95, specifically lines 12-13: These ingredients may be added as a separate layer on the seed or alternatively may be added as part of the seed coating composition of the invention).
	Regarding claim 24, Bullis teaches a seed treatment comprising a chemical pesticide (Bullis ¶ 95, lines 1-6: The seed treatment formulation may further include one or more of the following ingredients: other pesticides, including compounds that act only below the ground; fungicides, such as captan, thiram, metalaxyl, fludioxonil, oxadixyl, and isomers of each of those materials, and the like; herbicides, including compounds selected from glyphosate, carbamates, thiocarbamates, acetamides, triazines, dinitroanilines, glycerol ethers, pyridazinones, uracils, phenoxys, ureas, and benzoic acids).  
	Regarding claim 25, Bullis teaches seed treatment that is applied to the seed prior to or after applying said plurality of microorganisms (Bullis ¶ 86, lines 1-4: In a particularly preferred embodiment, the microbial compositions of the present invention are formulated as a seed treatment; Bullis ¶ 95, specifically line 12: These ingredients may be added as a separate layer on the seed).

(Prior Rejection – Maintained) Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bullis (WO2013090628A1) in view of Kerovuo (US20120107915A1) as evidenced by Manulis (Manulis, S., et al., Pantoea agglomerans pvs. Gypsophilae and betae, recently evolved pathogens?, 2003, Molecular Plant Pathology, 4(5), 307-314). 

Regarding claim 17, Bullis teaches that the microorganism remaining viable is a gram negative, non-spore forming bacterium (Bullis ¶ 122, lines 8-9: Both Gram-positive and Gram-negative biofilm-forming bacteria were selected using this method; ¶ 121, lines 1-2: Isolation of biofilm-forming bacteria. The following microbial isolates were isolated using a ¶ 145, Table 2, row 2: SGI-003-H11 identified as Pantoea agglomerans; Manulis Introduction, lines 1-5: Pantoea agglomerans is a Gram-negative facultative anaerobic and oxidase negative bacterium of the family Enterobacteriaceae. This species contains strains belonging to the ‘Erwinia herbicola-Enterobacter agglomerans complex’. It forms non-capsulated, non-spore-forming straight rods).  

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.  Applicant traversed the above rejection of Claim 1 and all dependent claims under 35 U.S.C. 103 over Bullis in view of Kerovuo by arguing that the cited documents only disclose testing microorganism viability on root extracts and do not teach or suggest applying microorganisms to a seed, storing the seed under conditions wherein one or more microorganisms becomes inviable and isolating at least a first seed-treatment tolerant microorganism that remains viable. 
Contrary to Applicant's assertions, Bullis (¶ 159, lines 2-10) also teaches the recited method steps for seeds as indicated in the rejection above.  Bullis suggests storing the seed under conditions wherein one or more microorganisms becomes inviable and the conditions comprise storing the seed between 0-45°C ("Viable colony forming-units were determined" suggests other microorganisms were inviable), placing the seed in a solution (coated seeds washed in buffer) and isolating at least a first seed-treatment tolerant microorganism remaining viable (Bullis ¶ 159, lines 2-10: a pre-determined amount of coated seeds was tested for the presence of viable microbes by washing the seeds in an aliquot of appropriate buffer and plating equivalent amounts of buffer on nutrient agar media.  Viable colony forming-units were determined after 1-4 days incubation at 30°C.  Viability test showed that between 1 x 104 and 4 x 107 viable colony-forming-units per seed were present after approximately five weeks of storage at 4°C.  When seeds were coated with microbial spores, the viability of the majority of tested microbes remained stable for at least four months, including .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657